DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US Pub. No. 2016/0288843) in view of Inaoka (US Pub. No. 2010/0051358).

Regarding claims 2-4, Fujimoto in view of Inaoka discloses wherein the at least one fender is at least one front fender (wherein it is the only fender on each side and, therefore may be considered a front fender), which is coupled (indirectly) to the saddle assembly (at least discussion of claim 1 above); wherein the at least one fender is at least one front fender (wherein it is the only fender on each side and, therefore may be considered a front fender), which is coupled (indirectly) to the undercarriage frame (at least discussion of claim 1 above); wherein the at least one fender is at least one rear fender, which is coupled to the axle housing (at least discussion of claim 1 above).
Regarding claim 10, Fujimoto in view of Inaoka discloses wherein the at least one fender includes a body and a support structure, and the support structure interconnects the body to the track system (see annotated fig of Fujimoto below).

    PNG
    media_image1.png
    700
    859
    media_image1.png
    Greyscale

	Regarding claim 11, Fujimoto in view of Inaoka discloses wherein the body has a front surface and an opposite rear surface that defines a coupling channel, and the support structure has a first end that is at least partially received within the coupling channel (see fig 2 above).
Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto and Inaoka as applied to claims 1-4 above, and further in view of Bering (US Pub. No. 2020/0114801).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 
Regarding claim 5, Fujimoto in view of Inaoka discloses the invention except for specifically pointing out wherein the at least one fender further comprises a front lower fender and a front upper fender, and each of the front lower fender and the front upper fender are spaced apart to overlap a respective portion of the track. Bering discloses a tracked vehicle with track fenders wherein the at least one fender further comprises a front lower fender and a front upper fender, and each of the front lower fender and the front upper fender are spaced apart to overlap a respective portion of the track (fig 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fender techniques of Bering with the teachings of Fujimoto in view of Inaoka, since it would have reduced weight and still provided protection where necessary.
Regarding claims 6-7 and 9, Bering discloses wherein the front upper fender is coupled to the saddle assembly (indirectly as discussed above); wherein the front lower fender is coupled (indirectly as discussed above) to the undercarriage frame such that an end of the front lower fender extends below a centerline of one of the idler wheels (at least fig 1 of Bering); wherein the front lower fender has a first body end that extends at an angle to a second body end (at least fig 1 of Bering).
Allowable Subject Matter
Claims 12-20 are allowed.
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 12 or 18 or the track work vehicle of claim 5, wherein the front upper fender includes a first upper body section, a second upper body section and a third upper body section, 1 and each of the first upper body section and the third upper body section extend along an axis that is oblique to an axis along which the second upper body section extends [claim 8]. In particular, the prior art discloses examples of tracked vehicles with fenders (see references cited and noted above). However, the prior art does not disclose A track work vehicle comprising: a track system including a drive wheel that drives a continuous ground-engaging track, a saddle assembly that guides the track about the drive wheel and an undercarriage frame that supports one or more idler wheels that guide the track along a ground surface; and a fender assembly that includes a front lower fender and a front upper fender, the front lower fender coupled to the undercarriage frame and the front upper fender coupled to the saddle assembly, and each of the front lower fender and the front upper fender are spaced apart to overlap a respective portion of the track.
Regarding the limitation “coupled to,” it may be helpful to amend the limitation to recite --operably coupled-- or --directly coupled-- or similar to preclude the interpretation of an element coupled to another by indirect, remote connection. Also, as noted above, rejections utilizing the Bering reference may be overcome by a statement of common ownership.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose track vehicles and associated fender configurations that teach aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618